                 Case 3:19-cv-05321-BHS Document 43 Filed 06/14/21 Page 1 of 2




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     ANTWONE DORNELL GOOLSBY,                        CASE NO. C19-5321 BHS
 8   SR.,
                                                     ORDER ADOPTING REPORT
 9                            Plaintiff,             AND RECOMMENDATION
            v.
10
     JOHN CAMPBELL, et al.
11
                              Defendants.
12

13
            This matter comes before the Court on the Report and Recommendation (“R&R”)
14
     of the Honorable Theresa L. Fricke, United States Magistrate Judge. Dkt. 42. The Court
15
     having considered the R&R and the remaining record, and no objections having been
16
     filed, does hereby find and order as follows:
17
            (1)      The R&R is ADOPTED;
18
            (2)      Defendants’ motion to dismiss, Dkt. 40, is GRANTED;
19
            (3)      Plaintiff’s claims are DISMISSED with prejudice;
20

21

22


     ORDER - 1
             Case 3:19-cv-05321-BHS Document 43 Filed 06/14/21 Page 2 of 2




 1         (4)   Plaintiff’s in forma pauperis status shall be maintained for the purposes of

 2               appeal; and

 3         (5)   The Clerk shall enter JUDGMENT and close this case.

 4         Dated this 14th day of June, 2021.

 5

 6

 7
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
